Case 8:20-cv-02196-AEP Document 39 Filed 03/31/21 Page 1 of 2 PageID 236




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


PAUL LITTLE,

     Plaintiff,

v.                                         Case No: 8:20-cv-02196-WFJ-AEP

RITCHEY’S TRUCK REPAIR, INC.
and RITCHEY’S WRECKER AND
TRANSPORT SERVICE, L.L.C.,

  Defendants.
_______________________________/

                  NOTICE OF MEDIATION DATE AND TIME

         PLEASE TAKE NOTICE, that Pursuant to this Honorable Court’s

Order (Document 38) and in accordance with MDFL Local Rule 4.03, that

the date and time of Mediation have been agreed to by the Parties. They are:


                  Date: Monday, April 12, 2021
                  Start time: 9:30 am
                  Duration: Half-day
                  Mediator: Ryan D. Barack, Esq.
                  Location: via Zoom

         Respectfully submitted, this 31st day of March, 2021,

                              Law Offices of Clint Curtis & Associates, PA

                              /s/ W. Patrick Westerfield, Esq.



                                          1
Case 8:20-cv-02196-AEP Document 39 Filed 03/31/21 Page 2 of 2 PageID 237




                           Florida Bar No. 0486620
                           Attorney for the Plaintiff and Acting Trial Counsel
                           7217 E. Colonial Drive, Suite 113
                           Orlando, FL 32807
                           Tel. (407) 384-3120
                           Fax: (407) 386-7682
                           Email: Patrick@ClintCurtis.com
                           Alt. Email: law@ClintCurtis.com
                           2d Alt. Email: SerenaKurtz@ClintCurtis.com




                       CERTIFICATE OF SERVICE

      I hereby certify that on March 31, 2021, I electronically filed the

foregoing with the Clerk of the Court for the U.S. District Court for the

Middle District of Florida by using the CM/ECF system which will send a

notice of electronic filing to Attorney for the Defendant, Phillip J. Harris,

Esq., Constangy, Brooks, Smith & Prophete, LLP, 100 North Tampa Street,

Suite 3350, Post Office Box 1840, Tampa, Florida 33601-1840,

tampa@constangy.com.

      This same day, I have also sent a true and correct copy of this filing to

the Mediator, Ryan D. Barack, Esq., Kwall Barack Nadeau PLLC, 304 S.

Belcher Rd Ste C. Clearwater, FL 33765-3900, via email at

rbarack@employeerights.com.


                           /s/ W. Patrick Westerfield, Esq.



                                        2
